DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An amendment was received from applicant on 11/01/2021.
3.	Claims 1, 3-6, 9, 11 and 20 are amended.
4.	Claims 1-20 are remaining in the application.
Allowable Subject Matter
5.	Applicant’s amendment is considered sufficient to overcome all previously indicated rejections.  Therefore, the remaining claims 1-20 are allowed.
Reasons for Allowance
6.	The prior art does not disclose, teach or suggest:
The claimed watercraft comprising: a hull defining a hull cavity; a canopy interface comprising a first portion fixed to the bull and terminating at an interface opening that provides access into the full cavity; and a canopy removably coupled to the hull via the canopy interface, wherein the canopy defines an access opening that provides access into the hull cavity, and wherein the canopy comprises a canopy wall surrounding the access opening and which is configured to be removably coupled to the first portion to enclose and seal the interface opening, the canopy interface being configured to interchangeably couple any one of a plurality of different canopies, including the canopy, to the hull, each canopy of the plurality of different canopies having a different canopy wall that extends to a different height above or below a deck of the watercraft thereby providing a different outer profile.
Nor:
The claimed watercraft comprising: a hull defining a full cavity; and a canopy removably coupled to the bull via a canopy interface comprising a first portion fixed to the hull and a second portion fixed to the canopy, wherein the first portion defines an opening through the null into the hull cavity, and wherein the second portion is configured to be removably coupled to the first portion to enclose and seal the opening whereby the canopy interface is configured to interchangeably couple any one of a plurality of different canopies, including the canopy, to the bull, each of the plurality of different canopies having a different configuration that provides a different access opening into the hull cavity or reconfigures the hull with a different outer profile, wherein the canopy comprises: a cargo door that selectively seals a cargo door opening defined by the canopy; and a first door actuation system portion that selectively moves the first cargo door between an open position which provides access into the hull cavity and a closed position in which the cargo door seals the first cargo door opening, whereby removal of the canopy from the hull removes the cargo door and the first door actuation system portion from the watercraft.
As specifically claimed by applicant.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
8.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

Daniel V Venne/
Senior Examiner, Art Unit 3617
11/03/2021